Citation Nr: 0412409	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  96-04 001	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs VA Regional 
Office RO in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
nervous condition.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In December 1995 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that, in a subsequent rating decision dated 
in May 1996, the RO increased the evaluation of the veteran's 
service-connected nervous disorder from 10 to 30 percent.  
However, in AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  

The veteran presented for a local hearing before a regional 
Hearing Officer in February 1996, and for a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
February 2003.  Transcripts have been included in the record.  

On June 16, 2003, the Board entered a decision which 
determined that an increased rating, to 50 percent, was 
warranted for the service-connected dysthymic disorder.  The 
veteran thereafter appealed the June 2003 Board decision to 
the Court for a rating in excess of 50 percent.  In February 
2004, the Secretary of VA, by and through the Office of the 
General Counsel, and the appellant filed a Joint Motion for 
Partial Remand.  The motion requested that the Court vacate 
that part of the Board's June 2003 decision which did not 
grant a rating in excess of 50 percent for the service-
connected dysthymic disorder, and that the matter be remanded 
to the Board to provide adequate reasons and bases as to why 
a rating in excess of 50 percent was not warranted for the 
service-connected dysthymic disorder.  By an Order dated in 
February 2004, the Court granted the motion, and the case was 
thereafter returned to the Board.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The Joint Motion approved by the Court indicated that the 
Board's grant of an increased rating through exercise of the 
reasonable doubt doctrine was insufficient to address the 
criteria for an evaluation in excess of the 50 percent 
awarded therein.  The Board observes that further development 
of the evidence is necessary in order to determine whether a 
rating in excess of 50 percent is warranted for the service-
connected dysthymic disorder.  The RO should therefore 
schedule the veteran for a VA psychiatric examination for the 
purpose of determining the current severity of the veteran's 
dysthymic disorder.

Although the Board in its June 2003 decision initially found 
that the provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) had been satisfied, a review of the case under 
the guidelines recently outlined by the U.S. Court of Appeals 
for Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) shows that all notification requirements have 
not been accomplished by VA.  In Pelegrini, the Court held 
that a VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or say something to the effect 
that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Prior to an adjudication of 
the claim, the veteran and his representative must be 
informed of the VCAA and its notification provisions as 
outlined in 38 C.F.R. § 3.159(b).  

We are aware that the Secretary of Veterans Affairs has filed 
a motion with the Court seeking review and clarification of 
the Pelegrini decision.  The Board further finds that the 
requirements of the VCAA have been satisfied in this matter.

In view of the foregoing, this matter is REMANDED to the RO 
for the following action:

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations.  This letter 
should advise the appellant of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
In the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to the claim.

2.  Ask the appellant to provide names, 
addresses, and approximate (beginning and 
ending) dates of all health care providers 
who have treated him for his service-
connected dysthymic disorder from February 
2003 to the present.  Obtain records from 
each health care provider the appellant 
identifies.


3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his dysthymic 
disorder.  Send the claims folder to the 
examiner for review; the examiner must 
report that the claims folder has been 
reviewed.  All necessary tests should be 
accomplished.  All clinical findings must 
be reported in detail.  In this regard, the 
examiner should itemize in detail all 
manifestations of the service-connected 
dysthymic disorder.  The examiner is to 
provide a multi-axial assessment, including 
the assignment of a Global Assessment 
Functioning (GAF) score and an explanation 
as to what the score represents.  The 
examiner should assess the extent of the 
occupational and social impairment due 
solely to dysthymic disorder 
symptomatology.  Based on the results of 
the examination and a review of the claims 
folder, the examiner is asked to answer the 
following questions:

(a)  Does the veteran suffer from such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or work-like setting); inability 
to establish and maintain effective 
relationships, which result in 
occupational and social impairment 
with deficiencies in most areas such 
as work, school, family relationships, 
judgment, thinking, or mood?

(b)  Does the veteran suffer from such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, or 
own name, which result in total 
occupational and social impairment?

(c)  The rational for all opinions 
expressed should be explained.

4.  After the actions requested above have 
been completed, the RO should again review 
the record considering all of the evidence 
of record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other




appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



